 
Exhibit 10.13
 
AGREEMENT
 
THIS AGREEMENT, dated March 31, 2009, between ZipGlobal Holdings, Inc. (the
“Company”) and Beasley Holdings Limited (the “Buyer”)
 
WHEREAS, on November 29, 2005, the Company and Beasley Holdings Limited
(“Beasley”) entered into a share exchange agreement whereby Beasley became a
wholly-owned subsidiary of the Company.
 
WHEREAS, on March 31, 2009, the Company owes the Buyer an aggregate sum of
$329,768.
 
WHEREAS, Michael C. Lee, the President, CEO and a Director of the Company, owns
2,510,240 shares of common stock of the Company which constitutes 13.31% of the
issued and outstanding shares of the Company.
 
WHEREAS, Zhong Hua Li, the Chairman owns 3,330,746 shares of common stock of the
Company which constitutes 19.38% of the issued and outstanding shares of the
Company.
 
WHEREAS, Hio Tong Ieong, the Head of Asian Marketing and Sales of the Company,
owns 4,207,746 shares of common stock of the Company which constitutes 21.94% of
the issued and outstanding shares of the Company.
 
WHEREAS, Messrs. Lee, Li and Ieong (collectively, the “Sellers”) collectively
own 55.10% of the issued and outstanding shares of the Company.
 
WHEREAS, the Sellers and the Company deem it in the best interest of the Company
to sell Beasley to the Buyer.
 
WHEREAS, the Sellers agree to sell 100% of Beasley to the Buyer as permitted
under Section 271(a) of the Delaware Corporation Law.
 
WHEREAS, the Company agrees to sell all of the issued and outstanding shares of
Beasley to the Buyer in consideration of the Buyer forgiving all of the monies
owed by the Company to the Buyer.
 
NOW THEREFORE, in consideration of the Buyer forgiving the indebtedness owed the
Buyer by the Company and the representations, warranties and covenants stated
herein, the sufficiency and receipt of which is hereby acknowledged, the parties
hereby agree as follow.
 
 
1.
The Company and the Sellers hereby agree to sell 100% of the issued and
outstanding shares of Beasley to the Buyer on the Closing Date.

 
 
2.
The Buyer hereby agrees to purchase 100% of the issued and outstanding shares of
Beasley from the Company in consideration of the Buyer forgiving the Seller of
all of the monies owed him by the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
 
3.
The parties herein confirm that the effective date of the transactions
contemplated hereby was March 31, 2009 (the “Closing Date”) and such agreement
is herein reduced to writing.

 
 
4.
The Company represents and warrants that it is a Delaware corporation in good
standing.

 
 
5.
The Company represents and warrants that the Company is authorized to enter into
this Agreement and to consummate the transactions contemplated hereby.

 
 
6.
The Company hereby represents and warrants that it owns 100% of the issued and
outstanding securities of the Company.

 
 
7.
The Company hereby warrants that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby does not conflict
or contravene any agreement of the Company or Beasley.

 
 
8.
The Buyer represents and warrants that he is authorized to enter into this
Agreement.

 
 
9.
The Company and the Buyer covenant to take any and all necessary steps to
consummate the transactions contemplated by this Agreement.

 
 
10.
Upon the execution of this Agreement, the Buyer herein releases any and all
claims, indebtedness and liabilities owed by the Company and Sellers to the
Buyer.

 
 
11.
Except as otherwise provided herein, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their permitted
successors and assigns.

 
 
12.
Any notices, consents, waivers or other communications required or permitted to
be given under the terms hereof must be in writing and will be deemed to have
been delivered:  (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) trading day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

 
If to the Company:


Michael C. Lee
99 Derby Street
Suite 200
Hingham, Massachusetts 02043
Telephone: (781) 556-1062


If to the Buyer:


Hio Tong Ieong
Flate A 13/F
Delightful Mansion
54-50 Fort St.
North Point Hong Kong
 
 
2

--------------------------------------------------------------------------------

 


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
 
13.
GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE BORROWER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN DELWARE
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

 
 
14.
None of the parties hereto will hereafter enter into any agreement, which is
inconsistent with the terms granted to the parties in this Agreement unless
mutually agreed to.

 
 
15.
Nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or entity, other than the parties to this Agreement
and their respective permitted successor and assigns, any rights or remedies
under or by reason of this Agreement.

 
 
16.
AS A MATERIAL INDUCEMENT FOR THE BUYER AND SELLER TO ENTER INTO THIS AGREMENT,
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS
ASSOCIATED WITH THIS TRANSACTION.

 
 
3

--------------------------------------------------------------------------------

 
 
 
17.
This Agreement (including any recitals hereto) set forth the entire
understanding of the parties with respect to the subject matter hereof, and
shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 
 
18.
This Agreement may be signed via facsimile and in counterpart which taken
together will be considered a duly and fully executed Agreement.

 
[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is hereby executed by the undersigned as of
the date hereof.
 

 
THE COMPANY:
     
/s/ Michael C. Lee
 
Name: Michael C. Lee
     
Title:  President, CEO and Director
     
THE BUYER:
     
/s/ Hio Tong Ieong
 
Name: Hio Tong Ieong


 
5

--------------------------------------------------------------------------------

 